ZD VENTURES INC 47 Avenue Road, Suite 200 Toronto, Ontario, Canada M5R 2G3 T:416-929-1806 F:416-929-6612 January 7, 2014 Posted on EDGAR Tia L Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining US Securities and Exchange Commission 450 Fifth Street, N. W. Washington, D.C. 20549-4628 USA RE: ZD Ventures Inc. (f/k/a Webtradex International Corp.) Amendment No. 1 to Form 10-K for the Fiscal Year Ended March 31, 2013, filed December 23, 2013. File # 333-127389 Dear Tia L. Jenkins, We refer to your letter dated January 7, 2014 and our telephone communication with Julie Marlowe, who has instructed us to file this letter, by way of correspondence, to notify you that we are requesting an extension to file the second amendment to the Form 10-K for the fiscal year ended March 31, 2013 to no later than January 24, 2014. The extension request is due to our EDGAR filer not being available until this date. Please contact the undersigned for any further information in the matter. Sincerely, /s/ Kam Shah Kam Shah Chief Executive Officer
